Exhibit 10.1




 
Execution Copy



AGREEMENT
This Agreement, dated as of May 12, 2017 (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), is made by and among ClubCorp
Holdings, Inc., a Nevada corporation (the “Company”), the persons and entities
listed on Exhibit A hereto (collectively, the “FrontFour Group” and,
individually, a “member” of the FrontFour Group), and Emanuel R. Pearlman (the
“Director Designee”).
WHEREAS, as of the date hereof, the FrontFour Group beneficially owns, in the
aggregate, 1,446,900 shares of the common stock, par value $0.01 per share
(“Common Stock”), of the Company, which represented approximately 2.2% of the
issued and outstanding shares of Common Stock;
WHEREAS, FrontFour Master Funds Ltd. submitted a letter to the Company, dated
March 9, 2017 (as supplemented on March 14, 2017, the “Nomination Letter”),
notifying the Company of its intent to nominate candidates for election to the
Company’s board of directors (the “Board”) at the 2017 annual meeting of the
stockholders of the Company (the “2017 Annual Meeting”);
WHEREAS, the Nominating and Corporate Governance Committee of the Board (the
“Nominating Committee”) and the Board have considered the qualifications of the
Director Designee and conducted such review as the Nominating Committee deemed
appropriate, including as to reviewing materials provided by the Director
Designee and the FrontFour Group;
WHEREAS, the Nominating Committee has recommended that the Board appoint the
Director Designee to the Board as a class II director and the Board has
determined that it is in the best interests of the Company to do so, subject to
the terms and conditions set forth in this Agreement;
WHEREAS, the Nominating Committee and the Board have considered the
qualifications of Simon M. Turner (the “New Independent Director”) and conducted
such review as the Nominating Committee deemed appropriate, including as to
reviewing materials provided by the New Independent Director; and
WHEREAS, the Nominating Committee has recommended that the Board appoint the New
Independent Director to the Board as a class I director and the Board has
determined that it is in the best interests of the Company to do so, subject to
the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
1.Certain Definitions. As used in this Agreement, the term (a) “Affiliate” shall
have the meaning set forth in Rule 12b-2 promulgated under the Exchange Act (as
defined below) and will include persons who become Affiliates of any person
subsequent to the date of this Agreement; (b) “Associate” shall have the meaning
set forth in Rule 12b-2 promulgated under the Exchange Act and will include
persons who become Associates of any person subsequent to the date of this
Agreement; (c) ”beneficially own,” “beneficially owned” and “beneficial
ownership” shall have the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act; (d) ”Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder; (e) ”NRS”
shall mean the Nevada Revised Statutes; (f) ”NYSE” shall mean the New York Stock
Exchange; (g) ”person” shall be interpreted broadly to include, among others,
any individual, corporation (including not-for-profit), general or limited
partnership, limited




--------------------------------------------------------------------------------

Exhibit 10.1




liability or unlimited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature; and (h) “SEC”
shall mean the United States Securities and Exchange Commission.


2.Board Appointment.


(a)The Company agrees that, effective immediately following the execution of
this Agreement by the Company and the FrontFour Group, the Board will take all
action necessary to (i) increase the size of the Board to ten (10) members, (ii)
appoint the Director Designee as a class II director of the Company with a term
expiring at the 2018 annual meeting of the stockholders of the Company (the
“2018 Annual Meeting”) and (iii) appoint the New Independent Director, as
mutually agreed, as a class I director of the Company with a term expiring at
the 2017 Annual Meeting (which individual shall meet the conditions set forth in
Sections 2(c) and 2(d) hereof). The Company further agrees that the Board and
all applicable committees of the Board will take all actions necessary to
include the New Independent Director on the Company’s slate of nominees standing
for election at the 2017 Annual Meeting and the Company will recommend and
solicit proxies for the election of the New Independent Director at the 2017
Annual Meeting in the same manner as for the other nominees nominated by the
Board at the 2017 Annual Meeting.


(b)The FrontFour Group hereby automatically and without any further action
irrevocably withdraws the Nomination Letter on the Effective Date (as defined
below) and agrees not to: (i) nominate any person for election at the 2017
Annual Meeting, (ii) submit any proposal for consideration at, or bring any
other business before, the 2017 Annual Meeting, directly or indirectly,
(iii) initiate, encourage or participate in any “withhold” or similar campaign
with respect to the 2017 Annual Meeting, directly or indirectly, or (iv)
publicly or privately encourage or support any other stockholder to take any of
the actions described in this Section 2(b). The FrontFour Group also agrees
immediately to irrevocably terminate all other solicitation and other activities
related, directly or indirectly, to the 2017 Annual Meeting.


(c)As a condition to the Director Designee’s and the New Independent Director’s
appointment to the Board pursuant to this Agreement, the Director Designee
agrees to, and the New Independent Director shall, provide to the Company
information required to be or customarily disclosed for directors, candidates
for directors, and their Affiliates and representatives in a proxy statement or
other filings under applicable law or stock exchange rules or listing standards,
information in connection with assessing eligibility, independence and other
criteria applicable to directors or satisfying compliance and legal obligations,
and such other information as reasonably requested by the Company from time to
time with respect to the Director Designee or the New Independent Director, as
the case may be. Prior to the date hereof, each of the Director Designee and the
New Independent Director has submitted to the Company a fully completed, true
and accurate copy of Company’s standard director questionnaire and other
reasonable and customary director onboarding documentation (including an
authorization form to conduct a background check) required by the Company in
connection with the appointment or election of any new Board member. Any
Director Designee Replacement (as defined below) will promptly (but in any event
prior to being placed on the Board in accordance with this Agreement) submit to
the Company a fully completed copy of Company’s standard director questionnaire
and other reasonable and customary director onboarding documentation required of
any directors (including an authorization form to conduct a background check)
required by Company in connection with the appointment or election of any new
Board members.


(d)Each of the Director Designee and any Director Designee Replacement agree,
and the New Independent Director shall ensure, that, at all times while serving
as a member of the Board, he or she will (i) meet all director independence and
other standards of the Company, the NYSE and the SEC and applicable provisions
of the Exchange Act, including Rule 10A-3, and (ii) be qualified to serve as a
director under the NRS and comply with requirements applicable to directors
thereunder, including NRS 78.138 (the


2

--------------------------------------------------------------------------------

Exhibit 10.1




foregoing clauses (i) and (ii), the “Conditions”). The Director Designee and any
Director Designee Replacement will promptly advise the Nominating Committee if
he or she ceases to satisfy any of the Conditions upon becoming aware of such
fact.


(e)At all times while serving as a member of the Board, the Director Designee
and any Director Designee Replacement shall comply with all policies,
procedures, processes, codes, rules, standards and guidelines applicable to
Board members, including the Company’s Amended & Restated Code of Business
Conduct and Ethics, Corporate Governance Guidelines, Corporate Policy and
Procedures for Compliance with United States Securities Laws and Securities
Trading and Regulation FD-related policies, and preserve the confidentiality of
Company business and information, including discussions or matters considered in
meetings of the Board or Board committees to the extent not disclosed publicly
by the Company.


(f)So long as the FrontFour Group beneficially owns, in the aggregate, at least
2% of the outstanding shares of Common Stock, if, during the Covered Period (as
defined below), a vacancy on the Board is created as a result of the Director
Designee’s death, resignation, disqualification or removal, including as a
result of the Director Designee’s resignation pursuant to Section 2(g) hereof,
then the FrontFour Group and the Company shall discuss together in good faith
the recommendation of an individual (a “Director Designee Replacement”) to fill
such vacancy to the Nominating Committee, which individual shall (i) meet the
conditions set forth in Sections 2(c) and 2(d) hereof, (ii) meet the historical
standards and criteria applied by the Company in nominating and appointing
directors and (iii) otherwise be mutually acceptable (in each of their sole
discretion) to the FrontFour Group and the Company, and, if such recommendation
is accepted by the Nominating Committee (in its sole discretion) such individual
shall serve and/or be appointed as the “Director Designee” under this Agreement
no later than five business days following the approval of the Nominating
Committee. In the event the Nominating Committee does not accept an individual
recommended by the FrontFour Group and the FrontFour Group beneficially owns, in
the aggregate, at least 2% of the outstanding shares of Common Stock, the
FrontFour Group will have the right to recommend additional individual(s) for
consideration by the Nominating Committee until the vacancy is filled by a
mutually acceptable individual.


(g)The Company’s obligations hereunder (other than the requirement to work
together in good faith pursuant to Section 2(f) hereof with respect to
resignation of the Director Designee as a result of clauses (ii) and (iii)
below), shall terminate immediately, and the Director Designee shall promptly
offer to resign from the Board (and, if requested by the Company, the Director
Designee shall promptly deliver his or her written resignation to the Board
(which shall provide for his or her immediate resignation), it being understood
that it shall be in the Board’s sole discretion whether to accept or reject such
resignation) if: (i)  prior to the date of the 2017 Annual Meeting, the
FrontFour Group ceases to beneficially own, in the aggregate, at least 2% of the
outstanding shares of Common Stock; (ii) the Director Designee ceases to satisfy
the conditions set forth in Sections 2(c) through 2(e) hereof; or (iii) a member
of the FrontFour Group or the Director Designee materially breaches any of the
terms of this Agreement and fails to cure such breach within five (5) business
days.


(h)The percentage threshold set forth in Sections 2(f) and 2(g) hereof shall not
be deemed unsatisfied to the extent a failure to maintain the specified
ownership thresholds is the result of share issuances or similar Company actions
that increase the number of outstanding shares of Common Stock.


(i)The Company agrees that so long as the Director Designee is a member of the
Board, such individual shall serve on the Strategic Review Committee of the
Board (to the extent such committee remains in place and the Director Designee
elects to serve as a member of such committee), and that for so long as the New
Independent Director is a member of the Board, such individual shall serve on
the Nominating


3

--------------------------------------------------------------------------------

Exhibit 10.1




Committee (to the extent the New Independent Director elects to serve as a
member of such committee), with each such individual being considered by the
Board (in the Board’s sole discretion) for other Board committee appointments in
connection with the Board’s annual review of committee composition. The Company
further agrees that each of the Director Designee and the New Independent
Director shall have full access to and participate in any Board and committee
matters related to the Chief Executive Officer search and selection process and
shall have access to all information to the same degree as the other independent
members of the Board.


3.Standstill.


(a)Each member of the FrontFour Group agrees that, during the Covered Period
(unless specifically requested in writing by the Company, acting through a
resolution of a majority of the Company’s directors not including the Director
Designee), it shall not, and shall cause each of its Affiliates or Associates
(collectively and individually, the “FrontFour Affiliates”), not to, directly or
indirectly, in any manner, alone or in concert with others:


(i)make, engage in, or in any way participate in, directly or indirectly, any
“solicitation” of proxies (as such terms are used in the proxy rules of the SEC
but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv) of the
Exchange Act) or consents to vote, or seek to advise, encourage or influence any
person with respect to the voting of any securities of the Company or any
securities convertible or exchangeable into or exercisable for any such
securities (collectively, “securities of the Company”) for the election of
individuals to the Board or to approve stockholder proposals, or become a
“participant” in any contested “solicitation” for the election of directors with
respect to the Company (as such terms are defined or used under the Exchange
Act) (other than a “solicitation” or acting as a “participant” in support of all
of the nominees of the Board at any stockholder meeting) or make or be the
proponent of any stockholder proposal (pursuant to Rule 14a-8 under the Exchange
Act or otherwise);


(ii)form, join, encourage, influence, advise or in any way participate in any
group (as such term is defined in Section 13(d)(3) of the Exchange Act) with any
persons who are not FrontFour Affiliates with respect to any securities of the
Company or otherwise in any manner agree, attempt, seek or propose to deposit
any securities of the Company in any voting trust or similar arrangement, or
subject any securities of the Company to any arrangement or agreement with
respect to the voting thereof, except as expressly set forth in this Agreement;


(iii)acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any securities of the Company
or any rights decoupled from the underlying securities of the Company that would
result in the FrontFour Group (together with the FrontFour Affiliates)


4

--------------------------------------------------------------------------------

Exhibit 10.1




owning, controlling or otherwise having any beneficial or other ownership
interest in more than 9.9% in the aggregate of the shares of Common Stock
outstanding at such time; provided that nothing herein will require Common Stock
to be sold to the extent the FrontFour Group and the FrontFour Affiliates,
collectively, exceed the ownership limit under this paragraph as the result of a
share repurchase or similar Company actions that reduces the number of
outstanding shares of Common Stock;


(iv)effect or seek to effect, offer or propose to effect, cause or participate
in, or in any way assist or facilitate any other person to effect or seek, offer
or propose to effect or participate in, any tender or exchange offer, merger,
amalgamation, consolidation, acquisition, scheme, arrangement, business
combination, recapitalization, reorganization, sale or acquisition of material
assets, liquidation, dissolution or other extraordinary transaction involving
the Company or any of its subsidiaries or joint ventures or any of their
respective securities (each, an “Extraordinary Transaction”), or make any public
statement with respect to an Extraordinary Transaction; provided, however, that
this clause (iv) shall not preclude the tender by the FrontFour Group or a
FrontFour Affiliate of any securities of the Company into any tender or exchange
offer or vote by the FrontFour Group or a FrontFour Affiliate of any securities
of the Company with respect to any Extraordinary Transaction;


(v)engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right or other similar right
(including, without limitation, any put or call option or “swap” transaction)
with respect to any security (other than a broad-based market basket or index)
that includes, relates to or derives any significant part of its value from a
decline in the market price or value of the securities of the Company;


(vi)(A) call or seek to call any meeting of stockholders, including by written
consent, (B) seek representation, on or nominate any candidate to, the Board,
except as expressly set forth in Section 2 hereof, (C) seek (including pursuing
or encouraging any “withhold” or similar campaign) the removal of any member of
the Board, (D) solicit consents from stockholders or otherwise act or seek to
act by written consent, (E) conduct a referendum of stockholders, or (F) make a
request for any stockholder list or other Company books and records, whether
pursuant to NRS 78.105, NRS 78.257 or otherwise;


(vii)take any action in support of or make any proposal or request that
constitutes: (A) advising, controlling, changing or influencing the Board or
management of the Company, including any plans or proposals to change the number
or term of directors or to fill any vacancies on the Board; (B) any material
change in the capitalization, dividend policy or stock repurchase program or
practices


5

--------------------------------------------------------------------------------

Exhibit 10.1




of the Company; (C) any other material change in the Company’s management,
business or corporate structure; (D) seeking to have the Company waive or make
amendments or modifications to the Company’s Amended and Restated Articles of
Incorporation or Amended and Restated Bylaws; (E) any action that may impede or
facilitate the acquisition of control of the Company by any person; (F) causing
a class of securities of the Company to be delisted from, or to cease to be
authorized to be quoted on, any securities exchange; or (G) causing a class of
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;


(viii) make any public disclosure, announcement or statement regarding any
intent, purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs or any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;


(ix)enter into any discussions negotiations, agreements, or understandings with
any third party with respect to any of the foregoing, or advise, assist,
knowingly encourage or seek to persuade any third party to take any action or
make any statement with respect to any of the foregoing, or otherwise take or
cause any action or make any statement inconsistent with any of the foregoing;


(x)commence, encourage or support any derivative action in the name of the
Company, or any class action against the Company or any of its officers or
directors; provided, however, that for avoidance of doubt, the foregoing shall
not prevent any member of the FrontFour Group from (A) bringing litigation to
enforce the provisions of this Agreement or (B) making counterclaims with
respect to any proceeding initiated by, or on behalf of, the Company against
such member of the FrontFour Group; and provided, further, that the foregoing
shall also not prevent the members of the FrontFour Group from responding to or
complying with a validly issued legal process in connection with litigation that
it did not initiate, invite, facilitate or encourage, except as otherwise
permitted by this clause (x);


(xi)take any action that could reasonably be expected to force the Company to
make a public disclosure with respect to any of the foregoing; or


(xii)request, directly or indirectly, any amendment or waiver of the foregoing.


The foregoing provisions of this Section 3(a) shall not be deemed to prohibit
the FrontFour Group or its directors, officers, employees, agents or
representatives (acting in such capacity) from communicating privately with the
Company’s directors, executive officers or advisors regarding matters that would
otherwise


6

--------------------------------------------------------------------------------

Exhibit 10.1




be prohibited by this Section 3(a) so long as such communications are not
intended to, and could not reasonably be expected to, require any public
disclosure of such communications.
(b)Each member of the FrontFour Group shall cause all shares of Common Stock
beneficially owned, directly or indirectly, by it, or by any FrontFour
Affiliate, to be present for quorum purposes and to be voted, at the Company’s
annual and special stockholder meetings during the Covered Period (and any
actions by written consent of the stockholders in lieu of a meeting) and at any
adjournments or postponements thereof, and further agrees that, at each such
stockholder meeting or action by written consent of the stockholders during the
Covered Period, they shall vote in favor of (i) any and all directors nominated
by the Board for election at such meetings and (ii) in accordance with the
Board’s recommendation with respect to any proposals that may be the subject of
stockholder action at such meetings or pursuant to such written consent;
provided, however, in connection with any such meeting or action by written
consent, in the event that both Institutional Shareholder Services Inc. (“ISS”)
and Glass, Lewis & Co., LLC (“Glass Lewis”) recommend otherwise with respect to
any proposals (other than the election or removal of directors), the FrontFour
Group or the FrontFour Affiliates, as applicable, shall be permitted to vote in
accordance with the ISS and Glass Lewis recommendation; and provided, further,
that with respect to a proposal related to an Extraordinary Transaction, the
FrontFour Group and the FrontFour Affiliates may vote their shares of Common
Stock beneficially owned, directly or indirectly, in the discretion of the
FrontFour Group or the FrontFour Affiliate, as applicable.


(c)Nothing in this Section 3 shall limit any actions that may be taken by the
Director Designee acting solely as a director of the Company consistent with his
or her fiduciary duties as a director of the Company (it being understood and
agreed that the FrontFour Group and the FrontFour Affiliates shall not seek to
do indirectly through the Director Designee anything that would be prohibited if
done by the FrontFour Group or the FrontFour Affiliates).


(d)The FrontFour Group shall give written notice to the Company within one (1)
business day of the FrontFour Group ceasing to beneficially own, in the
aggregate, at least 2% of the outstanding shares of Common Stock (without giving
effect to any share issuances or similar Company actions that increase the
number of outstanding shares of Common Stock after the date hereof).


4.Mutual Non-Disparagement.


(a)Each member of the FrontFour Group agrees that, until the earlier of (i) the
expiration of the Covered Period and (ii) any material breach of this Agreement
by the Company (provided that the Company shall have three (3) business days
following written notice from the FrontFour Group of material breach to remedy
such material breach if capable of remedy), neither it nor any of its Affiliates
or Associates will, and it will cause each of its Affiliates and Associates not
to, directly or indirectly, publicly make, express, transmit, speak, write,
verbalize or otherwise publicly communicate in any way (or cause, further,
assist, solicit, encourage, support or participate in any of the foregoing), any
remark, comment, message, information, declaration, communication or other
statement of any kind whatsoever, whether verbal or in writing, including, but
not limited to, electronic communications, internet postings, and/or social
media postings of any kind whatsoever, that is derogatory or critical of, or
negative toward, the Company or any of its directors (including former
directors), officers (including former officers), Affiliates, Associates,
subsidiaries, employees, agents or representatives (collectively, the “Company
Representatives”), or that reveals, discloses, incorporates, is based upon,
discusses, includes or otherwise involves any confidential or proprietary
information of the Company or its subsidiaries or Affiliates or Associates, or
to malign, harm, disparage, defame or damage the reputation or good name of the
Company, its business or any of the Company Representatives.  For the avoidance
of doubt, nothing in this provision shall preclude each member of the


7

--------------------------------------------------------------------------------

Exhibit 10.1




FrontFour Group from describing its activities in connection with the Company in
a manner consistent with the Joint Press Release (as defined below).


(b)The Company hereby agrees that, until the earlier of (i) the expiration of
the Covered Period and (ii) any material breach of this Agreement by any member
of the FrontFour Group (provided that such member shall have three (3) business
days following written notice from the Company of material breach to remedy such
material breach if capable of remedy), neither it nor any of its Affiliates
will, and it will cause each of its Affiliates not to, directly or indirectly,
publicly make, express, transmit, speak, write, verbalize or otherwise publicly
communicate in any way (or cause, further, assist, solicit, encourage, support
or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind
whatsoever, whether verbal or in writing, including, but not limited to,
electronic communications, internet postings, and/or social media postings of
any kind whatsoever, that is derogatory or critical of, or negative toward, any
member of the FrontFour Group or their respective directors (including former
directors), officers (including former officers), Affiliates or Associates or
any of their employees, agents or representatives (collectively, the “FrontFour
Agents”), or that reveals, discloses, incorporates, is based upon, discusses,
includes or otherwise involves any confidential or proprietary information of
any member of the FrontFour Group or its respective Affiliates or Associates, or
to malign, harm, disparage, defame or damage the reputation or good name of any
member of the FrontFour Group, its business or any of the FrontFour Agents.  For
the avoidance of doubt, nothing in this provision shall preclude the Company
from describing its activities in connection with the FrontFour Group in a
manner consistent with the Joint Press Release.


(c)Notwithstanding the foregoing, nothing in this Section 4 or elsewhere in this
Agreement shall prohibit any party from making any statement or disclosure
required under the federal securities laws or other applicable laws; provided
that such party must provide written notice (to the extent legally permissible)
to the other parties at least two business days prior to making any such
statement or disclosure required under the federal securities laws or other
applicable laws that would otherwise be prohibited by the provisions of this
Section 4, and reasonably consider any comments of such other parties.


(d)The limitations set forth in Section 4(a) and 4(b) hereof shall not prevent
any party from responding to any public statement made by the other party of the
nature described in Section 4(a) and 4(b) hereof if such statement by the other
party was made in breach of this Agreement.


5.Representations of the Company. The Company represents and warrants as
follows: (a) the Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby; and (b) this Agreement has been duly and
validly authorized, executed and delivered by the Company, constitutes a valid
and binding obligation and agreement of the Company and is enforceable against
the Company in accordance with its terms.


6.Representations of the FrontFour Group. The FrontFour Group, jointly and
severally, represent and warrant as follows: (a) each member of the FrontFour
Group has the power and authority to execute, deliver and carry out the terms
and provisions of this Agreement and to consummate the transactions contemplated
hereby; (b) this Agreement has been duly and validly authorized, executed and
delivered by each member of the FrontFour Group, constitutes a valid and binding
obligation and agreement of such member of the FrontFour Group and is
enforceable against such member of the FrontFour Group in accordance with its
terms; (c) as of the date hereof, the FrontFour Group, together with the
FrontFour Affiliates, beneficially owns, directly or indirectly, an aggregate of
1,446,900 shares of Common Stock and such shares of Common Stock constitute all
of the Common Stock beneficially owned by the FrontFour Group and the FrontFour
Affiliates or in which the FrontFour Group or the FrontFour Affiliates have any


8

--------------------------------------------------------------------------------

Exhibit 10.1




interest or right to acquire, whether through derivative securities, voting
agreements or otherwise; (d) as of the date hereof, the Director Designee
satisfies all of the Conditions and the obligations of the Director Designee set
forth in Section 2(e) hereof; and (e) as of the date hereof, no member of the
ForntFour Group has, and during the Covered Period, it will not, directly or
indirectly, compensate or agree to compensate the Director Designee or any
Director Designee Replacement for his or her service as a director of Company
with any cash, securities (including, without limitation, any rights or options
convertible into or exercisable for or exchangeable into securities or any
profit sharing agreement or arrangement) or other form of compensation directly
or indirectly related to Company or its securities (collectively, “Unpermitted
Compensation Arrangements”).


7.Termination.


(a)This Agreement is effective as of the date hereof (the “Effective Date”) and
shall remain in full force and effect for the period (the “Covered Period”)
commencing on the date hereof and ending on the date that is twenty (20)
calendar days prior to the initial expiration of the advance notice period for
the submission by stockholders of director nominations for the 2018 Annual
Meeting (as set forth in the Company’s Amended and Restated Bylaws).


(b)The provisions of Section 2(b), Section 2(d), Section 2(e), Section 2(g),
Section 2(h), this Section 7 and Sections 9 through 18 hereof shall survive the
termination of this Agreement. No termination pursuant to Section 7(a) hereof
shall relieve any party hereto from liability for any breach of this Agreement
prior to such termination.


8.Public Announcement; SEC Filing.


(a)The Company shall file promptly a Form 8-K reporting entry into this
Agreement and appending or incorporating by reference this Agreement as an
exhibit thereto.


(b)Promptly following the execution of this Agreement, the Company and the
FrontFour Group will jointly issue a mutually agreed press release (the “Joint
Press Release”) announcing certain terms of this Agreement, in the form attached
as Exhibit B hereto. Before the issuance of the Joint Press Release, none of the
FrontFour Group, the FrontFour Affiliates or the Director Designee shall
(i) issue a press release in connection with this Agreement or the actions
contemplated hereby or (ii) otherwise make any public statement, disclosure or
announcement with respect to this Agreement or the actions contemplated hereby,
other than as mutually agreed to by the Company and the FrontFour Group.


9.Compensation. The Director Designee (or any Director Designee Replacement)
shall participate in all director compensation and benefit programs in which the
Company’s other non-employee directors participate. No member of the FrontFour
Group or any FrontFour Affiliate shall enter into any Unpermitted Compensation
Arrangements with the Director Designee or any Director Designee Replacement.


10.Miscellaneous. The parties agree that irreparable damage would occur in the
event any of the provisions of this Agreement were not performed in accordance
with the terms hereof and that such damage would not be adequately compensable
in monetary damages. Accordingly, the parties hereto shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement, to enforce
specifically the terms and provisions of this Agreement exclusively in the Court
of Chancery of the State of Delaware and any state appellate court therefrom
within the State of Delaware (unless the Court of Chancery of the State of
Delaware shall decline to accept jurisdiction over a particular matter, in which
case, in any Delaware state


9

--------------------------------------------------------------------------------

Exhibit 10.1




or federal court within the State of Delaware) (the “Chosen Courts”), and to
require the resignation of the Director Designee from the Board commencing on
the date that is five (5) business days following the date that the Director
Designee and/or the FrontFour Group materially breaches its obligations under
this Agreement, provided that such breach has not been cured prior to the
expiration of such five (5) business day period, in addition to any other
remedies at law or in equity, and each party agrees it will not take any action,
directly or indirectly, in opposition to another party seeking relief. Each of
the parties hereto agrees to waive any bonding requirement under any applicable
law, in the case any other party seeks to enforce the terms by way of equitable
relief. Furthermore, each of the parties hereto (a) consents to submit itself to
the personal jurisdiction of the Chosen Courts in the event any dispute arises
out of this Agreement or the transactions contemplated by this Agreement,
(b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such Chosen Court,
(c) agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the Chosen
Courts (and in the priority of such courts as specified in this Section 10), and
each of the parties irrevocably waives the right to trial by jury, and (d) each
of the parties irrevocably consents to service of process by a reputable
overnight mail delivery service, signature requested, to the address set forth
in Section 13 hereof or as otherwise provided by applicable law. THIS AGREEMENT
SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING WITHOUT LIMITATION VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.


11.Expenses. All attorneys’ fees, costs and expenses incurred in connection with
this Agreement and all matters related hereto will be paid by the party
incurring such fees, costs or expenses; provided, however, that the Company
agrees to reimburse the FrontFour Group for its reasonable and documented
expenses in connection with the negotiation and entry into this Agreement and
the matters related thereto (including expenses incurred by the Director
Designee) in an amount not to exceed $80,000 in the aggregate.


12.Entire Agreement; Amendment. This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, between the parties, or
any of them, with respect to the subject matter hereof. This Agreement may be
amended only by an agreement in writing executed by the Company and FrontFour
Master Funds Ltd. (on behalf of itself and all of the members of the FrontFour
Group), and no waiver of compliance with any provision or condition of this
Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.


13.Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, when delivered
in person or sent by overnight courier, when actually received during normal
business hours at the address specified in this subsection:


If to the Company:
ClubCorp Holdings, Inc.

3030 LBJ Freeway, Suite 500
Dallas, TX 75234
Attention: General Counsel




10

--------------------------------------------------------------------------------

Exhibit 10.1




with a copy (which shall not constitute actual or constructive notice) to:


Simpson Thacher & Bartlett LLP
2475 Hanover Street
Palo Alto, CA 94304
Attention: William Brentani
Atif Azher    


If to the FrontFour Group:
FrontFour Master Fund, Ltd.

c/o FrontFour Capital Group LLC
35 Mason Street, 4th Floor
Greenwich, CT 06830
Attention: David A. Lorber
    
with a copy (which shall not constitute actual or constructive notice) to:


Olshan Frome Wolosky LLP
1325 Ave. of the Americas
New York, NY 10019
Attention: Steve Wolosky
     Ryan Nebel


If to the Director Designee:
To the address set forth

in his director questionnaire
previously provided to the Company.
    
14.Severability. If at any time subsequent to the Effective Date, any provision
of this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.


15.Counterparts. This Agreement may be executed in two or more counterparts
either manually or by electronic or digital signature (including by facsimile or
electronic mail transmission in pdf format), each of which shall be deemed to be
an original and all of which together shall constitute a single binding
agreement on the parties, notwithstanding that not all parties are signatories
to the same counterpart.


16.No Third Party Beneficiaries; Assignment. This Agreement is solely for the
benefit of the parties hereto and is not binding upon or enforceable by any
other persons. No party to this Agreement may assign its rights or delegate its
obligations under this Agreement, whether by operation of law or otherwise, and
any assignment in contravention hereof shall be null and void. Nothing in this
Agreement, whether express or implied, is intended to or shall confer any
rights, benefits or remedies under or by reason of this Agreement on any persons
other than the parties hereto, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
party.


17.Interpretation and Construction. When a reference is made in this Agreement
to a Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” and “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof, “herein” and


11

--------------------------------------------------------------------------------

Exhibit 10.1




“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “will” shall be construed to have the same meaning as the
word “shall.” The words “date hereof” will refer to the date of this Agreement.
The word “or” is not exclusive. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms. Any
agreement, instrument, law, rule or statute defined or referred to herein means,
unless otherwise indicated, such agreement, instrument, law, rule or statute as
from time to time amended, modified or supplemented. Each of the parties
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of said independent counsel. Each party
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.


18.Appointment of Representative. Each member of the FrontFour Group hereby
irrevocably appoints FrontFour Master Fund, Ltd. as such member’s
attorney-in-fact and representative (the “Representative”), in such member’s
place and stead, to do all things and to execute any and all documents and give
and receive any and all notices or instructions in connection with this
Agreement and the transactions contemplated hereby. The Company will be entitled
to rely, as being binding on each member of the FrontFour Group, upon any action
taken by the Representative or upon any document, notice, instruction or other
writing given or executed by the Representative.


[Signature Pages Follow]




12

--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement or
caused the same to be executed by its duly authorized representative as of the
date first above written.


ClubCorp Holdings, Inc.




By:    /s/ John A. Beckert     
Name:    John A. Beckert
Title:    Chairman of the Board of Directors


    




--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement or
caused the same to be executed by its duly authorized representative as of the
date first above written.


FrontFour Master Fund, Ltd.




By:    /s/ David A. Lorber     
Name:    David A. Lorber
Title:    Managing Member of its Investment     
Manager




FrontFour Capital Group LLC




By:    /s/ David A. Lorber     
Name:    David A. Lorber
Title:    Managing Member




FrontFour Opportunity Fund Ltd.




By:    /s/ David A. Lorber
Name:    David A. Lorber
Title:    Authorized Signatory of its Investment     
Manager


FrontFour Capital Corp.




By:    /s/ David A. Lorber     
Name:    David A. Lorber
Title:    Authorized Signatory




/s/ Stephen E. Loukas     
Stephen E. Loukas




/s/ David A. Lorber     
David A. Lorber




/s/ Zachary R. George     
Zachary R. George




/s/ Emanuel R. Pearlman     
Emanuel R. Pearlman
Solely in capacity as the Director Designee




--------------------------------------------------------------------------------

Exhibit 10.1




Exhibit A
Members of FrontFour Group




FrontFour Master Fund, Ltd.
FrontFour Capital Group LLC
FrontFour Capital Corp.
FrontFour Opportunity Fund Ltd.
Stephen E. Loukas
David A. Lorber
Zachary R. George












--------------------------------------------------------------------------------


Exhibit 10.1




Exhibit B




Joint Press Release
CLUBCORP AND FRONTFOUR CAPITAL REACH AGREEMENT TO ADD TWO NEW INDEPENDENT
DIRECTORS TO BOARD OF DIRECTORS
Simon M. Turner and Manny Pearlman Appointed to Board Effective Immediately
DALLAS - (May 12, 2017) - ClubCorp - The World Leader in Private Clubs® (NYSE:
MYCC) - today announced that it has reached an agreement (the “Agreement”) with
FrontFour Capital Group LLC and certain of its affiliates (“FrontFour”) under
which two new independent directors have been added to the ClubCorp Board of
Directors, effective immediately. With these additions, the ClubCorp Board now
comprises 10 directors, nine of whom are independent.
The two new independent directors are:
–
Simon M. Turner, formerly the President, Global Development of Starwood Hotels &
Resorts: Mr. Turner, who was identified as a mutually agreeable candidate
pursuant to the Agreement, will be included on the Company’s slate of class I
directors standing for election at the 2017 Annual Meeting and will serve as a
member of the Board’s Nominating and Corporate Governance Committee.

–
Emanuel (“Manny”) Pearlman, Executive Chairman of the Board of Directors of
Empire Resorts: Mr. Pearlman, who was designated by FrontFour pursuant to the
Agreement, will serve as a class II director with a term expiring at the
Company’s 2018 Annual Meeting and as a member of the Board’s Strategic Review
Committee.



“We welcome both Simon and Manny to the Board, and believe this Agreement
represents a constructive outcome for the Company and all ClubCorp
shareholders,” said John Beckert, Chairman of the Board of ClubCorp. “Simon and
Manny have broad experience working across a wide range of industries, including
travel and leisure, and have served in leadership positions at both public and
private companies. Our entire Board and management team are committed to
enhancing shareholder value, and we intend to leverage our two new independent
directors’ unique backgrounds to advance the Company’s growth and success.”
“ClubCorp has a number of initiatives underway,” said Eric Affeldt, ClubCorp
Chief Executive Officer. “We look forward to working together to continue our
progress and consider additional opportunities to drive growth and unlock the
value inherent in ClubCorp.”
“We are excited that Simon and Manny are joining the ClubCorp Board given their
vast experience and track records. We see significant embedded value within
ClubCorp and believe that, as directors, these individuals will work diligently
to maximize value for all shareholders. We look forward to continuing the
constructive dialogue we have had with the Board and management over the past
few years,” said David Lorber, a Managing Member of FrontFour.
Pursuant to the Agreement, FrontFour has agreed to abide by certain customary
standstill and voting provisions. In addition, FrontFour has committed to
withdraw its director nominations and support the Board’s nominees at the 2017
Annual Meeting. The complete agreement between ClubCorp and FrontFour will be
included as an exhibit in a Form 8-K filed by the Company with the Securities
and Exchange Commission (“SEC”).
ClubCorp’s definitive proxy materials for its 2017 Annual Meeting, which is
expected to be scheduled in the near future, will contain important information
about the Company and will be filed with the SEC.




--------------------------------------------------------------------------------

Exhibit 10.1




About ClubCorp (NYSE: MYCC)
Since its founding in 1957, Dallas-based ClubCorp has operated with the central
purpose of Building Relationships and Enriching Lives®. ClubCorp is a leading
owner-operator of private golf and country clubs and private business clubs in
North America. ClubCorp owns or operates a portfolio of over 200 golf and
country clubs, business clubs, sports clubs, and alumni clubs in 27 states, the
District of Columbia and two foreign countries that serve over 430,000 members,
with approximately 20,000 peak-season employees. ClubCorp Holdings, Inc. is a
publicly traded company on the New York Stock Exchange (NYSE: MYCC). ClubCorp
properties include: Firestone Country Club (Akron, Ohio); Mission Hills Country
Club (Rancho Mirage, California); The Woodlands Country Club (The Woodlands,
Texas); Capital Club Beijing; and Metropolitan Club Chicago. You can find
ClubCorp on Facebook at facebook.com/clubcorp and on Twitter at @ClubCorp.
About FrontFour Capital
FrontFour Capital is an investment adviser based in Greenwich, CT. FrontFour
focuses on value-oriented investments in North American companies.
Important Additional Information and Where to Find It
The Company, its directors and certain of its executive officers and employees
may be deemed to be participants in the solicitation of proxies from
stockholders in connection with the Company’s 2017 annual meeting of
stockholders (the “2017 Annual Meeting”).
The Company plans to file a proxy statement with the SEC in connection with the
solicitation of proxies for the 2017 Annual Meeting (the “2017 Proxy
Statement”), together with a WHITE proxy card. STOCKHOLDERS ARE URGED TO READ
THE 2017 PROXY STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO) AND
ANY OTHER RELEVANT DOCUMENTS THAT THE COMPANY WILL FILE WITH THE SEC CAREFULLY
IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT
INFORMATION. Additional information regarding the identity of these potential
participants and their direct or indirect interests, by security holdings or
otherwise, will be set forth in the 2017 Proxy Statement and other materials to
be filed with the SEC in connection with the 2017 Annual Meeting.
Stockholders will be able to obtain, free of charge, copies of the 2017 Proxy
Statement, any amendments or supplements thereto and any other documents
(including the WHITE proxy card) when filed by the Company with the SEC in
connection with the 2017 Annual Meeting at the SEC’s website
(http://www.sec.gov) or via the Company’s Investors section of the ClubCorp
website at ir.clubcorp.com. In addition, copies of the proxy materials, when
available, may be requested from the Company’s proxy solicitor, MacKenzie
Partners, Inc., 105 Madison Avenue, New York, NY 10016 or toll-free at (800)
322-2885 or by email: ClubCorp@mackenziepartners.com.
Special Note on Forward-Looking Statements
In addition to historical information, this press release contains statements
relating to future results that are “forward-looking statements” within the
meaning of Section 27A of the Securities Act of 1933, as amended, and Section
21E of the Securities Exchange Act of 1934, as amended, which are subject to the
“safe harbor” created by those sections. These forward-looking statements can be
identified by the fact that they do not relate strictly to current or historical
facts and often include words such as “plans”, “expect”, “intend”, “will”,
“estimate”, “believe” or “continue”, or the negatives of these terms or
variations of them or similar terminology in this press release to identify
forward-looking statements. All statements, other than statements of historical
facts included in this press release, including statements concerning plans,
goals, beliefs, future events trends and other information are forward-looking


2

--------------------------------------------------------------------------------

Exhibit 10.1




statements. The forward-looking statements are not historical facts, and are
based upon current expectations, estimates and projections, and various
assumptions, many of which, by their nature, are inherently uncertain and beyond
management's control. All expectations, beliefs and projections are expressed in
good faith and the Company believes there is a reasonable basis for them.
However, there can be no assurance that management's expectations, beliefs and
projections will result or be achieved and actual results may vary materially
from what is expressed in or indicated by the forward-looking statements.
These forward-looking statements are subject to a number of risks and
uncertainties that could cause actual results to differ materially from the
forward-looking statements contained in this press release, including among
others: changes in the business environment in which the Company operates, the
availability and attractiveness of potential strategic opportunities, the
behavior of the Company’s competitors and other risks, uncertainties and factors
set forth in the sections entitled “Risk Factors” and “Cautionary Statement
Regarding Forward-Looking Statements” in the Company's Annual Report on Form
10-K for the fiscal year ended December 27, 2016, which is on file with the
Securities Exchange Commission (“SEC”).
Although the Company believes that these statements are based upon reasonable
assumptions, it cannot guarantee future results and readers are cautioned not to
place undue reliance on these forward-looking statements, which reflect
management's opinions only as of the date of this press release. Except as
required by law, the Company undertakes no obligation to update or revise
forward-looking statements to reflect new information or events or circumstances
that occur after the date of this press release or to reflect the occurrence of
unanticipated events or otherwise. Readers are advised to review the Company's
filings with the SEC (which are available from the SEC's EDGAR database at
www.sec.gov and via the Company's website at ir.clubcorp.com/SEC).
ClubCorp Contacts:
Investor Relations:
Media Relations:
Will Ward
972-406-7916
Joele Frank
Andrew Siegel / Jonathan Keehner
212-355-4449

FrontFour Contacts:
Stephen Loukas / David Lorber
FrontFour Capital Group LLC
35 Mason Street, 4th Floor
Greenwich, CT 06830
203-274-9050




3